ORDER
The Disciplinary Review Board having filed a report with the Court in DRB 99-439 recommending that STANLEY J. PURZYCKI, formerly of BELLE MEADE and HILLSBOROUGH, who was admitted to the bar of this State in 1963, and who thereafter was temporarily suspended from the practice of law by Order of the Court dated January 3, 2000, and who remains suspended at this time, be disbarred for violation of RPC 1.8(c) (conflict of interest), RPC 1.15 (knowing misappropriation of funds), and RPC 8.4(c) (conduct involving dishonesty, .fraud, deceit or misrepresentation);
*282And STANLEY J. PURZYCKI having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that STANLEY J. PURZYCKI be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that STANLEY J. PURZYCKI be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by STANLEY J. PURZYCKI, pursuant to Rule 1:21-6, which were restrained from disbursement by Order of this Court dated January 30, 2000, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of the Court; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.